Exhibit 10.16

AMENDED AND RESTATED EMPLOYMENT AGREEMENT dated as of March 29, 2007 (as
amended, modified or supplemented from time to time, this “Agreement”), among
BRUCE W. ELDER (the “Executive”), MEDQUEST, INC., a Delaware corporation (the
“Company”), and MQ ASSOCIATES, INC., a Delaware corporation and parent entity of
the Company (the “Parent”).

WHEREAS, the Company and Executive are parties to an Employment Agreement dated
August 15, 2002 (the “Original Employment Agreement”) and desire to continue the
employment of Executive as a senior executive of the Company, and Executive has
agreed to continue such employment, on the terms and conditions set forth in
this Agreement;

WHEREAS, the Parent, the Company and Executive desire to amend and restate the
Original Employment Agreement in its entirety by entering into this Agreement;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the parties agree as follows:

1.             Employment.  The Company hereby employs the Executive and the
Executive accepts such employment upon the terms and conditions hereinafter set
forth.

2.             Term of Employment.  Subject to earlier termination pursuant to
the provisions of Section 6, the term of the Executive’s employment pursuant to
this Agreement shall commence on and as of the date hereof (the “Effective
Date”) and shall terminate on the third anniversary of the Effective Date,
subject to automatic annual extensions for successive periods of one year each
as of the third anniversary of the Effective Date and each anniversary
thereafter, unless either party gives written notice of nonrenewal to the other
at least 60 days before the term would otherwise terminate (such period, the
“Employment Period”).

3.             Duties; Extent of Service.  During the Employment Period, the
Executive (a) shall serve as a senior executive officer of the Company and the
Parent with the title and position of Vice President, Development, reporting to
the Chief Executive Officer, and (b) shall have supervisory responsibility in
such capacity over matters as may be specified from time to time by the Chief
Executive Officer, consistent with the Executive’s position and general area of
experience and skills, provided, that in all cases the Executive shall be
subject to the oversight and supervision of the Chief Executive Officer in the
performance of his duties, (c) upon the request of the Chief Executive Officer,
shall serve as an officer and/or director of any of the Company’s subsidiaries
and/or other affiliates, and (d) shall render all services reasonably incident
to the foregoing.  The Executive hereby accepts such employment, agrees to serve
in the capacities indicated, and agrees to use the Executive’s best efforts in,
and shall devote the Executive’s full working time, attention, skill and
energies to the advancement of the interests of the Company, the Parent and
their subsidiaries and to the performance of the Executive’s duties and
responsibilities hereunder. The Executive shall not during the Employment Period
be


--------------------------------------------------------------------------------


engaged in any other business activity that, in the reasonable judgment of the
Board of Directors of the Parent and/or the Company (the “Board of Directors”),
would conflict with the ability of the Executive to perform his duties under
this Agreement, whether or not such activity is pursued for gain, profit or
other pecuniary advantage.

4.             Salary and Bonus.

a.             Base Salary.   During the Employment Period, the Company shall
pay the Executive total base compensation at the rate of $225,000.00 per annum,
subject to increase from time to time at the discretion of the Chief Executive
Officer or the Board of Directors (as in effect from time to time, the “Base
Salary”).  Such Base Salary shall be subject to withholding under applicable
law, shall be pro rated for partial years and shall be payable in periodic
installments not less frequently than monthly in accordance with the Company’s
usual practice for senior executive officers of the Company as in effect from
time to time.

b.             Annual Bonus.   During the Employment Period, in addition to the
Base Salary, the Executive shall be eligible to receive an annual bonus (the
“Annual Bonus”) from the Company, based upon the achievement of certain annual
objectives and/or Company performance (the “Bonus Objectives”) to be mutually
agreed upon by the Executive and the Chief Executive Officer.  If 100% of the
Bonus Objectives shall be satisfied by the Executive, such Annual Bonus shall be
equal to 50% of the Base Salary (the “Target Annual Bonus”).  The Annual Bonus
will be reduced ratably if less than 100% of such Bonus Objectives shall be
satisfied and the Executive will have an opportunity, based solely on the
discretion of the Chief Executive Officer, to earn an Annual Bonus in excess of
the Target Annual Bonus taking into account personal performance, bonus awards
made to other members of the Company’s senior management team and Company
performance.  The Annual Bonus calculated with respect to any fiscal year will
be earned and accrued, to the extent the Bonus Objectives shall be achieved, if
the Executive is an employee of the Company on the last day of such fiscal year.

c.             Equity.   The Company shall recommend to the Board of Directors
that the Executive participate in the Company’s stock option or other equity
interest plans in effect from time to time, with grants, exercise prices,
vesting and other provisions that are commensurate with the Executive’s position
and responsibilities and the grants provided to other members of senior
management.

5.             Benefits.

a.             Effective from and after the first day of the month following the
30th day of the Employment Period, or such earlier date as may be permitted
pursuant to the terms of the applicable plans or policies, and throughout the
remainder of the Employment Period, the Executive shall be entitled to
participate in any and all medical, dental, vision care, short and long term
disability, life insurance, and accidental death and disability plans,
retirement arrangements and automobile allowance programs as in effect from time
to time for senior executive officers of the Company generally and approved by
the Board of Directors.  Such participation shall be subject to (i) the terms of
the applicable plan documents (including, as applicable, provisions granting
discretion to the Board of Directors or any administrative or other

2


--------------------------------------------------------------------------------


committee provided for therein or contemplated thereby) and (ii) generally
applicable policies of the Company.

b.             During the Employment Period, to the extent permitted by law, the
Executive shall be entitled to four (4) weeks paid vacation during each twelve
(12) month period worked, commencing on the Effective Date; provided, however,
that the Executive shall be entitled to accumulate not more than eight (8) weeks
of unused vacation for which the Executive shall be compensated if the
Executive’s employment is terminated.

c.             The Company shall promptly reimburse Executive for all reasonable
business expenses incurred by Executive during the Employment Period in
accordance with the Company’s practices for senior executive officers of the
Company as in effect from time to time.

d.             Compliance with the provisions of this Section 5 shall in no way
create or be deemed to create any obligation, express or implied, on the part of
the Parent or any of its affiliates with respect to the continuation of any
particular benefit or other plan or arrangement maintained by them or their
affiliates as of or prior to the date hereof or the creation and maintenance of
any particular benefit or other plan or arrangement at any time after the date
hereof.

6.             Termination and Termination Benefits; Effect of
Termination.   Notwithstanding the provisions of Sections 2 or 3, the
Executive’s employment under this Agreement shall terminate under the following
circumstances:

a.             Termination by the Company for Cause.   The Employment Period may
be terminated by the Company for Cause without further liability on the part of
the Company or any of its affiliates upon written notice to the Executive, such
termination to be effective on the date specified in such notice.  “Cause” means
(i) a failure by the Executive to observe policies of the Parent and its
affiliates generally applicable to executives of the Parent and its affiliates
that causes material harm to the Parent or its affiliates, (ii) gross negligence
or willful misconduct by the Executive in the performance of his duties, (iii)
failure by the Executive to substantially perform the duties contemplated by
Section 3 hereof, which failure is not remedied within ten (10) days after a
written notice of such failure is delivered to the Executive by the Company,
(iv) the commission by the Executive of any act of fraud, theft or financial
dishonesty with respect to the Company, the Parent or any of its or their
affiliates, (v) the Executive’s indictment, conviction of, or pleading no
contest or nolo contendere to, any felony or a lesser crime involving dishonesty
or (vi) the material breach by the Executive of this Agreement (including,
without limitation, the failure to perform his duties hereunder in accordance
with Section 3 hereof other than absences due to illness, injury, vacations or
holidays), or any other material agreement or contract between or among the
Executive, the Company, the Parent or any of its or their affiliates, which
breach (if susceptible to cure) is not cured by the Executive within ten (10)
days following written notice by the Company to the Executive of such breach.

b.             Termination by the Executive.   The Employment Period may be
terminated by the Executive by written notice to the Chief Executive Officer
without Good

3


--------------------------------------------------------------------------------


Reason at least 180 days prior to such termination (provided that the Chief
Executive Officer will discuss with the Executive in good faith a shorter notice
period prior to such termination if the Chief Executive Officer deems that to be
appropriate) and with Good Reason at least 30 days prior to such termination,
such termination to be effective on the date specified in such notice.  “Good
Reason” means (i) a reduction in the Executive’s Base Salary, (ii) a material
reduction in the Executive’s duties or reporting relationships provided in this
Agreement or (iii) a material breach of this Agreement by the Company; provided,
however, that if the Executive consents to such relocation, or actually
relocates, such relocation requirement shall not constitute Good Reason.

c.             Termination by the Company Without Cause.   The Employment Period
under this Agreement may be terminated by the Company without further liability
on the part of the Company or any of its affiliates without Cause upon written
notice to the Executive, such termination to be effective as of the date of such
notice.

d.             Certain Termination Benefits.   Unless otherwise specifically
provided in this Agreement, all of the Company’s obligations under this
Agreement shall terminate on the date of termination of the Employment Period. 
Notwithstanding the foregoing, in the event of termination of the Executive’s
employment with the Company by the Executive for Good Reason or by the Company
without Cause (including a termination without Cause as contemplated by the last
paragraph of Section 8.a), the Company shall provide to Executive the following
termination benefits (“Termination Benefits”):

(i)            continuation of the Executive’s Base Salary at the rate then in
effect pursuant to Section 4.a;

(ii)           an amount equal to the product of (A) that portion, expressed as
a percentage, of the year-to-date Bonus Objectives realized by the Executive as
of the date of such termination and (B) the product of (x) the quotient obtained
by dividing (I) the number of calendar days elapsed from the beginning of the
respective calendar year to the date of such termination by (II) 365 and (y) the
Target Annual Bonus with respect to the year of termination for which the
Executive is eligible, which amount shall be paid to the Executive at the
frequency and in the manner provided for payments pursuant to clause (i) above;
provided, however, that in the event that such termination without Cause or for
Good Reason shall be effective on the date of the consummation of a Sale of the
Company (as defined in that certain Stockholders’ Agreement, dated as of August
15, 2002, as amended from time to time, among the Parent and the stockholders
party thereto (the “Stockholders’ Agreement”)) or, within 180 days thereafter,
such amount shall be payable on the effective date of such termination; and

(iii)          continuation of group health, dental, and disability plan
benefits as described in Section 5.a of this Agreement, with the cost for such
benefits shared in the same relative proportion by the Company and the Executive
as in effect on the date of termination.

4


--------------------------------------------------------------------------------


The Termination Benefits set forth in clauses (i) and (iii) above shall
continue, so long as the Executive is in compliance with the Executive’s
continuing obligations under this Agreement, until twelve (12) months after the
date of termination; provided, however, that in the event that such termination
without Cause or for Good Reason shall be effective on the date of the
consummation of a Sale of the Company (as defined in Section 6(d)(ii) hereof)
or, within 180 days thereafter, the Termination Benefits set forth in clause (i)
shall be in an amount equal to two times Executive’s Base Salary and shall be
payable on the effective date of such termination.  The Company and the
Executive agree that the Termination Benefits paid by the Company to the
Executive under this Section 6.d shall be contingent upon the Executive’s
delivery of a general release of any and all claims (other than those arising
under this Section 6.d and Section 6.f) upon termination of employment in the
form attached hereto as Exhibit A (with such changes as may be necessitated by
any change in law after the date hereof to obtain the full benefits thereunder),
it being understood that no Termination Benefits shall be provided unless and
until the Executive executes and delivers such release and such release shall
not be revoked.  Notwithstanding anything contained herein to the contrary, any
payment required to be made pursuant to clause (ii) above that would result in a
violation of, or a default under, any agreement governing any indebtedness for
borrowed money of the Parent or any of its affiliates, shall not be made so long
as such agreement would prohibit such payment or such payment would result in a
violation or default thereunder; provided, however, that the Parent shall use
its good faith efforts to negotiate with the lenders under any such agreement to
permit the payment of such amounts as promptly as practicable.  Any such delay
in making such payments shall not be deemed to be a violation of this Agreement
so long as the Employment Period and/or termination date shall be extended until
such time as such payments are made; provided, however, that any compensation
that Executive shall receive from the Company during such extension of the
Employment Period and/or termination date shall be offset against, and in no
event shall be greater than, the aggregate amount of the aforementioned delayed
payments.  The Executive shall not be required to mitigate the amount of any
payment provided for in this Section 6 by seeking other employment or otherwise,
and the amount of any payment or benefit provided for in this Section 6 shall
not be reduced by any compensation earned by the Executive as the result of
employment by another employer or by retirement benefits.

e.             Death or Disability.  The Executive’s employment and all
obligations of the Company hereunder shall terminate upon the death or
Disability of the Executive, other than the obligation to pay the greater of (A)
the product of (x) the aggregate amount of the Annual Bonus the Executive
received in the preceding calendar year and (y) that portion, expressed as a
percentage, of the Bonus Objectives for the calendar year of termination
realized by the Executive as of the date of such termination and (B) the
prorated bonus amount as calculated pursuant to Section 6.d(ii).  “Disability”
means a condition under which the Executive is unable due to illness or injury
to perform the essential functions of the Executive’s then existing position or
positions under this Agreement for a continuous six-month period with reasonable
accommodation, as determined in the sole discretion of the Chief Executive
Officer.

f.              Continuing Obligations.  Notwithstanding termination of the
Employment Period or any other provision hereof, the Company shall remain
obligated to pay (without duplication of any payment hereunder) all earned (to
the date of such termination of the Employment Period) but unpaid Base Salary,
the earned and accrued Annual Bonus for any completed fiscal year as of the date
of termination of the Employment Period (to the extent the

5


--------------------------------------------------------------------------------


Bonus Objectives shall have been achieved) as set forth in this Section 6,
benefits, payments, or rights to which the Executive remains entitled after the
termination of the Employment Period pursuant to the terms of any agreement,
plan, program or policy, and reimbursement for business expenses incurred to the
date of termination of the Employment Period that are reimbursable in accordance
with the terms of this Agreement.  Notwithstanding termination of this Agreement
as provided in this Section 6 or any other termination of the Executive’s
employment with the Company, the Executive’s obligations under Section 7 and
Section 8 hereof shall survive any termination of the Executive’s employment
with the Company at any time and for any reason.

g.             Effect of Termination.   Effective immediately upon termination
of the Employment Period, regardless of reason, and without the necessity of any
further action on the part of the Executive, the Company or any other person,
the Executive’s service (i) on any and all boards of directors, boards of
managers or similar governing bodies of any of the Parent and any of its
subsidiaries, (ii) as an officer of the Parent and any of its subsidiaries and
(iii) as an employee of the Parent and any of its subsidiaries shall, in each
case, be terminated and the Executive shall be deemed to have resigned from any
and all such positions then held by the Executive.

7.             Confidentiality; Proprietary Rights.

a.             In the course of performing services hereunder on behalf of the
Parent, the Company (including all predecessors and successors of each of the
Parent and the Company) and its and their affiliates (the Parent and its
subsidiaries collectively, the “Employer Parties”), the Executive from time to
time will have access to Confidential Information (as defined below).  The
Executive agrees (a) to hold the Confidential Information in strict confidence,
(b) not to disclose the Confidential Information to any person (other than in
the ordinary course of the regular business of the Employer Parties), and (c)
not to use, directly or indirectly, any of the Confidential Information for any
purpose other than on behalf of the Employer Parties.  All documents, records,
data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information, that are furnished to the Executive by
any Employer Party or are produced by the Executive in connection with the
Executive’s employment will be and remain the sole property of the applicable
Employer Party.  Upon the termination of the Employment Period for any reason
and as and when otherwise requested by any Employer Party, all Confidential
Information (including, without limitation, all data, memoranda, customer lists,
notes, programs and other papers and items, and reproductions thereof relating
to the foregoing matters) in the Executive’s possession or control shall be
immediately returned to the Company.

b.             The Executive hereby confirms that the Executive is not bound by
the terms of any agreement with any previous employer or other party that
restricts in any way the Executive’s engagement in any business.  The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Employer Parties will not violate any obligations the
Executive may have to any such previous employer or other party.  In the
Executive’s work for the Employer Parties, the Executive will not disclose or
make use of any information in violation of any agreements with or rights of any
such previous employer or other party, and the Executive will not bring to the
premises of the Employer Parties any copies or

6


--------------------------------------------------------------------------------


other tangible embodiments of non-public information belonging to or obtained
from any such previous employment or other party.  The Executive represents and
warrants that he is not a party to any consulting or advisory agreement with any
third party (including a previous employer) that would interfere with the
Executive’s performance of his obligations and duties hereunder and the
Executive shall advise and update the Chief Executive Officer (including
providing copies of notices, agreements and other relevant documentation) from
time to time and as requested by the Chief Executive Officer of any matters or
developments relating to his relationship with any previous employer.

c.             During and after the Employment Period, the Executive shall
reasonably cooperate with the Employer Parties in the defense or prosecution of
any claims or actions now in existence or which may be brought in the future
against or on behalf of any Employer Party or any of their respective affiliates
that relate to events or occurrences that transpired while the Executive was
employed by the Company.  The Executive’s reasonable cooperation in connection
with such claims or actions shall include, but not be limited to, being
available to meet with counsel to prepare for discovery or trial and to act as a
witness on behalf of the Employer Parties or any of their respective affiliates
at mutually convenient times.  During and after the Employment Period, the
Executive also shall reasonably cooperate with the Employer Parties in
connection with any investigation or review of any federal, state or local
regulatory authority as any such investigation or review relates to events or
occurrences that transpired while the Executive was employed by the Company. 
The Company shall reimburse the Executive for any reasonable out-of-pocket
expenses incurred in connection with the Executive’s performance of obligations
pursuant to this Section 7.c, and in the event the Executive’s performance of
obligations under this Section 7.c requires more than 20 hours of the
Executive’s time, the Company will pay the Executive a reasonable hourly rate
beginning only as of such 21st hour.

d.             The Executive recognizes that the Employer Parties and their
respective affiliates possess a proprietary interest in all of the information
described in Section 7.a and have the exclusive right and privilege to use,
protect by copyright, patent or trademark, or otherwise exploit the processes,
ideas and concepts described therein to the exclusion of the Executive, except
as otherwise agreed between the Company and the Executive in writing.  The
Executive expressly agrees that any products, inventions or discoveries made by
the Executive or the Executive’s agents or affiliates in the course of the
Executive’s employment, including any of the foregoing that is based on or
arises out of the information described in Section 7.a, shall be the property of
and inure to the exclusive benefit of the Company.  The Executive further agrees
that any and all products, inventions, or discoveries developed by the Executive
(whether or not able to be protected by copyright, patent or trademark) during
the course of his employment, or involving the use of the time, materials or
other resources of the Employer Parties or any of their respective affiliates,
shall be promptly disclosed to the Company and shall become the exclusive
property of the Company, and the Executive shall execute and deliver any and all
documents necessary or appropriate to implement the foregoing.

e.             During the Employment Period, the Executive will offer or
otherwise make known or available to the Company, as directed by the Chief
Executive Officer or Board of Directors and without additional compensation or
consideration, any business prospects, contracts or other business opportunities
that the Executive may discover, find,

7


--------------------------------------------------------------------------------


develop or otherwise have available to the Executive in the Company’s general
industry and further agrees that any such prospects, contacts or other business
opportunities shall be the property of the Company (or other appropriate
Employer Party, as applicable).

f.              The Executive acknowledges that the provisions of this Section 7
and the following Section 8 are an integral part of the Executive’s employment
arrangements with the Company.

g.             For purposes of this Agreement, the term “Confidential
Information” shall mean: information belonging to any Employer Party that is of
value to any Employer Party or with respect to which any Employer Party has
rights in the course of conducting its respective business and the disclosure of
which could result in a competitive or other disadvantage to any Employer
Party.  Confidential Information includes information, whether or not patentable
or copyrightable, in written, oral, electronic or other tangible or intangible
forms, stored in any medium, including, by way of example and without
limitation, trade secrets, ideas, concepts, designs, configurations,
specifications, drawings, blueprints, diagrams, models, prototypes, samples,
flow charts, processes, techniques, formulas, software, improvements,
inventions, data, know-how, discoveries, copyrightable materials, marketing
plans and strategies, sales and financial reports and forecasts, studies,
reports, records, books, contracts, instruments, surveys, computer disks,
diskettes, tapes, computer programs and business plans, prospects and
opportunities (such as possible acquisitions or dispositions of businesses or
facilities) that have been discussed or considered by the management of any
Employer Party.  Confidential Information includes information developed by the
Executive in the course of the Executive’s employment by the Company, as well as
other information to which the Executive may have access in connection with the
Executive’s employment.  Confidential Information also includes the confidential
information of others with which any Employer Party has a binding
confidentiality agreement.  Notwithstanding the foregoing, Confidential
Information does not include information in the public domain, unless due to
breach of the Executive’s duties under Section 7.a.

8.             Non-Competition; Non-Solicitation; Other Boards.

a.             The Executive acknowledges that, in the course of his employment
with the Company and/or its affiliates and their predecessors, he will become
familiar with the Company’s and its affiliates’ and their predecessors’ trade
secrets and with other confidential information concerning the Company, its
affiliates and their respective predecessors and that his services will be of
special, unique and extraordinary value to the Company and its affiliates. 
Therefore, the Executive agrees that, during the Employment Period and for one
(1) year thereafter (the “Non-Compete Period”), he shall not directly or
indirectly own, manage, control, participate in, consult with, render services
for, or in any manner engage in or represent any business competing with the
Business of the Company or its affiliates within any Restricted Territory. 
“Business” means the management and/or operation of outpatient diagnostic
imaging centers.  “Restricted Territory” means the states and/or other
territories set forth on Schedule I; provided, that, not less than annually, the
Company and the Executive shall update Schedule I to (i) add to Schedule I any
states or other territories in which the Company or its affiliates is then
conducting its Business and (ii) delete from Schedule I any states or other
territories in which the Company or its affiliates is no longer conducting its
Business; provided, further, that, in the

8


--------------------------------------------------------------------------------


event that the Company and the Executive fail to agree on any such update, the
then-existing Schedule I (as may have been previously amended) shall govern.

Notwithstanding the foregoing, if the Executive’s employment is terminated as a
result of a scheduled expiration of the Employment Period or a nonrenewal as
provided in Section 2, or if the Company fails to provide the post-termination
benefits pursuant to Section 6.d, the Executive shall not be bound by the
non-competition and non-solicitation restrictions in this Section 8, except to
the extent that the Company notifies the Executive in writing on or prior to the
date of such scheduled expiration or nonrenewal that the Company has elected to
treat such scheduled expiration or nonrenewal as a Termination without Cause.

b.             Nothing herein shall prohibit the Executive from being a passive
owner of not more than 2% of the outstanding stock of any class of a corporation
that is publicly traded, so long as the Executive has no active participation in
the business of such corporation.

c.             During the Non-Compete Period, the Executive shall not directly,
or indirectly through another person or entity, (i) induce or attempt to induce
any employee of any Employer Party to leave the employ of such Employer Party,
or in any way interfere with the relationship between such Employer Party, on
the one hand, and any employee thereof, on the other hand, (ii) hire any person
who was an employee of any Employer Party until sixty (60) days after such
individual’s employment relationship with such Employer Party has been
terminated or (iii) induce or attempt to induce any customer, supplier, licensee
or other business relation of any Employer Party to cease doing business with
such Employer Party, or in any way interfere with the relationship between any
such customer, supplier, licensee or business relation, on the one hand, and
such Employer Party, on the other hand.

d.             The Executive understands that the foregoing restrictions may
limit his ability to earn a livelihood in a business similar to the business of
the Employer Parties, but he nevertheless believes that he will receive
sufficient consideration and other benefits as an employee of the Company and
the Parent and as otherwise provided hereunder to clearly justify such
restrictions (including any restrictions imposed in the future by any amendment
to Schedule I mutually agreed upon by the Company and the Executive) which, in
any event (given his education, skills and ability), the Executive does not
believe would prevent him from otherwise earning a living.  The Executive has
carefully considered the nature and extent of the restrictions placed upon him
by this Agreement, and hereby acknowledges and agrees that the same are
reasonable in time and territory (including as such territory as may hereafter
be amended by mutual agreement of the Company and the Executive) and do not
confer a benefit upon any Employer Party disproportionate to the detriment of
the Executive.

9.             Non-Disparagement.  From the Effective Date through the date that
is the second anniversary of the date of the termination of the Employment
Period, the Executive agrees that he will not make, or cause to be made, any
statement, observation, or opinion, or communicate any information (whether oral
or written), to any person other than a member of the Board of Directors, that
disparages any Employer Party or is likely in any way to harm the business or
the reputation of any Employer Party, or any of their respective former,
present, or future directors, officers, stockholders or employees.

9


--------------------------------------------------------------------------------


10.           Certain Restrictions on Transfers; Fees in Connection with Certain
Sales of Common Stock.  If the Parent at any time shall register an offering and
sale of shares of Common Stock under the Securities Act of 1933, as amended (or
any successor statute thereto) (the “Securities Act”), in an underwritten
offering (i) pursuant to an initial public offering or (ii) pursuant to any
other registration under the Securities Act (other than on Form S-4 or Form S-8
promulgated under the Securities Act or any successor forms thereto), if
requested by the managing underwriter(s) and provided that the directors and
officers of the Parent are so restricted, the Executive shall not sell, make any
short sale of, grant any option for the purchase of, or otherwise dispose of any
capital stock of the Parent (other than (A) any shares of Common Stock held by,
or issuable to, the Executive that are included in such registration or (B) a
Permitted Transfer (as defined in the Stockholders’ Agreement)) without the
prior written consent of the Parent for a period as shall be determined by the
managing underwriters, which period cannot begin more than seven (7) days prior
to the effectiveness of such registration statement and cannot last more than
ninety (90) days (180 days in the case of the Parent’s or the Company’s initial
public offering) after the effective date of such registration statement.

11.           Parties in Interest; Certain Remedies.  It is specifically
understood and agreed that this Agreement is intended to confer a benefit,
directly and indirectly, on the Parent, the Company and their direct and
indirect subsidiaries and affiliates, and that any breach of the provisions of
this Agreement by the Executive will result in irreparable injury to the Parent,
the Company and their subsidiaries and affiliates, that the remedy at law alone
will be an inadequate remedy for such breach and that, in addition to any other
remedy it may have, the Parent, the Company or their subsidiaries and affiliates
shall be entitled to enforce the specific performance of this Agreement by the
Executive through both temporary and permanent injunctive relief without the
necessity of posting a bond or proving actual damages, but without limitation of
their right to damages and any and all other remedies available to them, it
being understood that injunctive relief is in addition to, and not in lieu of,
such other remedies.

12.           Notices.  All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given if
faxed (with transmission acknowledgment received), delivered personally or by
nationally recognized overnight courier (providing proof of delivery) or mailed
by certified or registered mail (return receipt requested) as follows:

To the Company or the Parent:

MedQuest, Inc.

3480 Preston Ridge Road

Alpharetta, GA 30005

Fax: (770) 734-9652

Attention: Chief Executive Officer

with a copy to:

MedQuest, Inc.

3480 Preston Ridge Road

Alpharetta, GA 30005

10


--------------------------------------------------------------------------------


Fax: (770) 734-9652

Attention: General Counsel

To Executive:

c/o MedQuest, Inc.

3480 Preston Ridge Road

Alpharetta, GA 30005

Fax: (770) 734-9652,

or to such other address or fax number of which any party may notify the other
parties as provided above.  Notices shall be effective as of the date of such
delivery, mailing or fax.

13.           Scope of Agreement.   The parties acknowledge that the time,
scope, geographic area (including as such geographic area may be amended
pursuant to Section 8) and other provisions of Section 8 hereof have been
specifically negotiated by sophisticated parties and agree that all such
provisions are reasonable under the circumstances of the transactions
contemplated hereby, and are given as an integral and essential part of the
transactions contemplated hereby.  The Executive has independently consulted
with counsel and has been advised in all respects concerning the reasonableness
and propriety of the covenants contained herein, with specific regard to the
business to be conducted by the Parent, the Company and their subsidiaries and
affiliates, and represents that this Agreement is intended to be, and shall be,
fully enforceable and effective in accordance with its terms.

14.           Severability.   In the event that any covenant contained in this
Agreement shall be determined by any court of competent jurisdiction to be
unenforceable by reason of its extending for too great a period of time or over
too great a geographical area or by reason of its being too extensive in any
other respect, it shall be interpreted to extend only over the maximum period of
time for which it may be enforceable and/or over the maximum geographical area
as to which it may be enforceable and/or to the maximum extent in all other
respects as to which it may be enforceable, all as determined by such court in
such action.  The existence of any claim or cause of action that the Executive
may have against the Parent, the Company or any of their subsidiaries or
affiliates shall not constitute a defense or bar to the enforcement of any of
the provisions of this Agreement.

15.           No Amendment of Certain Indemnification Provisions.   The Employer
Parties shall not amend or modify their respective certificates of incorporation
to reduce the breadth of indemnification available thereunder for directors of
the Employer Parties from that in effect as of the date hereof.  If an Employer
Party shall enter into indemnification agreements with its directors or officers
providing indemnification related to their positions as directors or officers,
as applicable, the Executive shall be entitled to enter into the same
indemnification agreement as the Employer Party shall enter into with such other
directors or officers, as applicable.

16.           Miscellaneous.   This Agreement shall be governed by and construed
under the laws of the State of Georgia, without consideration of its choice of
law provisions, and shall not be amended, modified or discharged in whole or in
part except by an agreement in writing

11


--------------------------------------------------------------------------------


signed by both of the parties hereto.  The failure of either of the parties to
require the performance of a term or obligation or to exercise any right under
this Agreement or the waiver of any breach hereunder shall not prevent
subsequent enforcement of such term or obligation or exercise of such right or
the enforcement at any time of any other right hereunder or be deemed a waiver
of any subsequent breach of the provision so breached, or of any other breach
hereunder.  This Agreement shall inure to the benefit of, and be binding upon
and assignable to, successors of the Employer Parties by way of merger,
consolidation or sale and may not be assigned by the Executive.  This Agreement
supersedes and terminates all prior understandings and agreements between the
parties (or their predecessors) relating to the subject matter hereof.  For
purposes of this Agreement, the term “person” shall be construed broadly and
shall include an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental authority (or any department,
agency or political subdivision thereof); a “subsidiary” of a person means any
corporation more than 50 percent of whose outstanding voting securities, or any
partnership, joint venture or other entity more than 50 percent of whose total
equity interest, is directly or indirectly owned by such person; and an
“affiliate” of a person shall mean, with respect to a person or entity, any
person or entity which directly or indirectly controls, is controlled by, or is
under common control with such person or entity.

17.           Arbitration.   Except with respect to matters as to which
injunctive relief may be sought pursuant to Section 11 hereof, all disputes
relating to the Executive’s employment by the Company or the Parent or pursuant
to this Agreement shall be submitted to arbitration in Atlanta, Georgia and
shall be subject to the commercial arbitration rules of the American Arbitration
Association then in effect.  Each of the Company, the Parent and the Executive
shall bear its or his own costs and expenses related to such arbitration;
provided, that, notwithstanding the foregoing, the Company shall pay that
portion of the Executive’s reasonable expenses relating to such dispute equal to
the percentage of claims, based on dollar amounts (out of the aggregate of such
claims adjudicated) (if at all) under which the Executive shall have prevailed
in the arbitration, as finally determined by the arbitrator, who shall
specifically be asked to render a decision on such point.

18.           Parachute Payment.   Notwithstanding any other provision of this
Agreement or any other agreement, if the aggregate payments and benefits payable
to the Executive under this Agreement and under any other plan, program,
arrangement, or agreement of the Parent or an affiliate would result in a
“parachute payment” (within the meaning of Section 280G of the Internal Revenue
Code), then the payments and benefits under this Agreement, or any other
agreement, arrangement, program or plan will be reduced to the minimum extent
necessary to cause no such parachute payment to occur, but such reduction will
be made only if the aggregate payments and benefits as so reduced would result
in the Executive retaining a larger after-tax (taking into account all income,
employment and excise taxes applicable to the Executive) amount than if no such
reduction were made.  If such reduction is to be made, the Executive shall
select which payments and benefits will be reduced.

*       *        *

12


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first set forth above.

 

COMPANY:

 

 

 

MEDQUEST, INC.

 

 

 

By:

/s/ C. Christian Winkle

 

 

Name: C. Christian Winkle

 

 

Title: Chief Executive Officer

 

 

 

 

 

PARENT:

 

 

 

MQ ASSOCIATES, INC.

 

 

 

 

 

By:

/s/ C. Christian Winkle

 

 

Name: C. Christian Winkle

 

 

Title: Chief Executive Officer

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

/s/ Bruce W. Elder

 

 

Bruce W. Elder

 


--------------------------------------------------------------------------------


Schedule I

Restricted Territory

1.                                      Georgia

2.                                      North Carolina

3.                                      South Carolina

4.                                      Arizona

5.                                      Florida

6.                                      Missouri

7.                                      Alabama

8.                                      Tennessee

9.                                      Virginia

10.                                Texas

11.                                Wisconsin

12.                                New Mexico

13.                                Illinois


--------------------------------------------------------------------------------


Exhibit A


FORM OF GENERAL RELEASE

In consideration of the payments and benefits set forth in your Employment
Agreement dated as of                     , 2007 (as may be amended from time to
time, the “Employment Agreement”) with each of MQ ASSOCIATES, INC. and MEDQUEST,
INC. (collectively, the “Companies”), you voluntarily, knowingly and willingly
release and forever discharge the Companies, their subsidiaries, affiliates and
parents, together with each of those entities’ respective officers, directors,
shareholders, employees, agents, fiduciaries and administrators (collectively,
the “Releasees”) from any and all claims and rights of any nature whatsoever
that you now have or in the future may have against them solely arising from, or
relating to, your relationship with the Companies.  This release includes, but
is not limited to, any rights or claims relating in any way to your employment
relationship with the Companies or any of the other Releasees or the termination
thereof, any contract claims (express or implied, written or oral), or any
rights or claims under any statute, including, without limitation, the Americans
with Disabilities Act, the Age Discrimination in Employment Act, the Older
Workers’ Benefit Protection Act, the Rehabilitation Act of 1973 (including
Section 504 thereof), the Family Medical Leave Act, Title VII of the 1964 Civil
Rights Act, the Civil Rights Act of 1866 (42 U.S.C. § 1981), the Civil Rights
Act of 1991, the Equal Pay Act, the Fair Labor Standards Act, the National Labor
Relations Act, the Worker Adjustment and Retraining Notification Act, the
Employee Retirement Income Security Act of 1974, all as amended, Georgia state
law and any other federal, state or local law.  This release specifically
includes, but is not limited to, any claims based upon the right to the payment
of wages, bonuses, vacation, pension benefits, 401(k) plan benefits, stock
benefits or any other employee benefits (unless expressly provided to be payable
after the date hereof pursuant to the Employment Agreement), or any other rights
arising under federal, state or local laws prohibiting discrimination and/or
harassment on the basis of race, color, age, religion, sex, national origin,
mental or physical disability, military status, harassment or any other basis
prohibited by law.

By signing and returning this General Release, you acknowledge that you:

(a)  have had at least twenty-one (21) days to review and consider its terms;

(b)  have carefully read and fully understand the terms of this General Release;

(c)  are entering into this General Release voluntarily and knowing that you are
releasing claims that you have or may have against the Company, including any
claims under the Age Discrimination in Employment Act;

(d)  have had a reasonable opportunity to seek advice from an attorney of your
choosing prior to signing this General Release;

(e)  release all claims that arise up to and including the date of execution of
this General Release in return for the consideration specified in the Employment
Agreement, to which you otherwise would not have been entitled; and


--------------------------------------------------------------------------------


(f)  have been advised to consult an attorney before executing this General
Release.

You further represent that you have not filed against the Companies or any of
the other Releasees any complaints, charges or lawsuits with any governmental
agency or any court prior to the date of this General Release.

You understand that you may revoke this General Release in writing by so
notifying the General Counsel of MQ Associates, Inc., in writing, at MedQuest,
Inc., 3480 Preston Ridge Road, Alpharetta, GA 30005 (fax: (678) 992-7538) within
seven (7) days of executing this General Release.  You understand that if you
revoke this General Release you will not be entitled to any benefits as set
forth in Section 6.d of your Employment Agreement.

Read, Accepted and Agreed to:

 

 

 

Bruce W. Elder

 

 

Dated:

 

 

 

16


--------------------------------------------------------------------------------